Citation Nr: 1613505	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for shortness of breath, and if so whether the claim may be allowed.

2.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for residuals of appendectomy, and if so whether the claim may be allowed.

3.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for bilateral peripheral vascular disease, and if so whether the claim may be allowed.

4.  Entitlement to service connection for left leg or knee injury, to include as secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for a shoulder condition, to include as secondary to service-connected bilateral pes planus.

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954 and October 1954 to September 1957, and was discharged from the Army Reserves in November 1960.  He died in May 2015.  The appellant claims as the Veteran's surviving spouse.

This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, the claims file was transferred to the RO in North Little Rock, Arkansas.

In June 2015, the appellant submitted a VA Form 21-0847 requesting for substitution of claimant upon death of the Veteran.  As reflected in a letter from the RO to the appellant in November 2015, she was deemed to be a valid substitute claimant for the purposes of processing the Veteran's appeal to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

At the time of the Veteran's death, he was scheduled for a video conference hearing before the Board.  The appellant was offered the opportunity to have a hearing before the Board as a substitute claimant for the issues on appeal.  In December 2015, the appellant's representative noted that the appellant does not desire to participate in a hearing before the Board.  As such, the Board finds there is no hearing request pending at this time.

Before reaching the merits of the claims for shortness of breath, residuals of appendectomy, and bilateral peripheral vascular disease, the Board must first determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files, to include the June 2015 VA Form 21-0847.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

In June 2015 and October 2015, the appellant submitted a VA Form 21-534EZ (Application for Dependency and Indemnity Compensation (DIC), Death Pension, and/or Accrued Benefits) and marked she is claiming DIC.  That issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It would violate due process for the Board to take jurisdiction without an initial determination by the AOJ.  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for residuals of appendectomy and bilateral peripheral vascular disease; entitlement to service connection for shortness of breath, left leg or knee injury, and shoulder condition; and entitlement to SMC based on the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a September 2004 VA rating decision, the claim for entitlement to service connection for shortness of breath was denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

2.  The evidence received since the September 2004 VA rating decision, regarding service connection for shortness of breath, is not cumulative or redundant and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2004 VA rating decision, denying entitlement to service connection for shortness of breath, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015). 
2.  New and material evidence has been received since the September 2004 VA rating decision to reopen service connection for shortness of breath.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.103, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In the September 2004 VA rating decision, service connection for shortness of breath was denied.  It was explained that the Veteran's separation examination report did not show evidence of any type of respiratory difficulty nor did post-service treatment records show a diagnosis to account for his complaints of shortness of breath.  The Veteran did not appeal by filing a Notice of Disagreement as to this issue and no new and material evidence was received within one year of the September 2004 VA rating decision.  Therefore, the September 2004 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The additional evidence received since the September 2004 VA rating decision includes an October 2009 VA treatment record which shows he had congestive heart failure with chronic dyspnea on exertion (DOE) within close proximity to the appeal period.  The Board finds that this evidence is new and material to the element of a current disability, which was not established at the time of the September 2004 VA rating decision.  As a result, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

As new and material evidence has been received, the claim of entitlement to service connection for shortness of breath is reopened.


REMAND

The Veteran's death certificate lists his place of death at Baptist Health Medical Center in May 2015 as an inpatient.  His immediate cause of death was anoxic brain injury due to (or a consequence of) cardiac arrest due to (or a consequence of) gangrene of the leg.  Review of the record does not show an attempt has been made to obtain the Veteran's treatment records at the time of his death.  In addition, the Veteran's most recent VA treatment record associated with the claims file is dated December 2009 from the Central Arkansas Healthcare System.  This request for additional development for treatment records is potentially relevant to adjudicating the remaining issues on appeal.

Next, a September 2004 notarized statement revealed the Veteran had an acute appendix operation in the summer of 1958 at a Veterans Affairs hospital in Little Rock, Arkansas.  In an April 2005 statement, the Veteran reported he had his appendix removed in the fall of 1958 at old VA hospital on Roosevelt Road in Little Rock, Arkansas.  Moreover, the Veteran reported in a June 2003 VA Form 21-526 that he served in the Reserves from September 1957 to October 1960, and in September 2004 a certificate of the Veteran's honorable discharge from the Army Reserves in November 1960 was associated with the record.  Review of the record does not show an attempt has been made to obtain the service personnel and medical records pertaining to his period of service with the Army Reserves after separation from active service in September 1957 to November 1960 nor to obtain treatment records from a VA hospital in Little Rock, Arkansas dated in 1958.  This request for additional development is potentially relevant to adjudicating the issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for residuals of appendectomy, and if so whether the claim may be allowed.

A remand is also needed to obtain a VA medical opinion to properly adjudicate the issue of entitlement to service connection for a shoulder condition, to include as secondary to service-connected bilateral pes planus.  See 38 C.F.R. §  3.310 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In a December 2015 memorandum, the appellant's representative raised the theory of entitlement to service connection on a secondary basis and, within close proximity to the appeal period, an October 2009 VA treatment record documents the Veteran's diagnosis of degenerative joint disease of the right shoulder.

It is also noted that a request for information to the National Personnel Records Center dated in June 2004 only requested service records from the Veteran's second period of service.  Accordingly, additional effort should be taken to obtain service treatment records from the first period of service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain service treatment records for the Veteran's first period of service from October 1952 to September 1954.

Also, attempt to secure the Veteran's complete service personnel and medical records for his period of military service in the Army Reserves from September 1957 to November 1960.  

2.  Attempt to obtain the necessary authorization from the appellant to obtain the Veteran's outstanding private treatment records at the time of his death from the Baptist Health Medical Center in May 2015.  All earlier available records at that facility should also be requested.

3.  Also, obtain and associate with the claims file all relevant outstanding VA treatment records (a) dated in 1958 from a VA hospital in Little Rock, Arkansas for the Veteran's appendectomy; and (b) dated from December 2009 to May 2015, to include from the Central Arkansas Healthcare System.

4.  If after making reasonable efforts to obtain non-Federal records or after continued efforts to obtain Federal records it is condcluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant must be notified in accordance with 38 C.F.R. § 3.159 (2015). 

5.  After completing the foregoing development and associating all additional records with the claims file, obtain a VA medical opinion from an appropriate clinician for a shoulder condition.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

For any diagnosed shoulder condition found in the record (to include diagnosis of degenerative joint disease of the right shoulder noted in the October 2009 VA treatment record), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder was (i) related to military service, (ii) caused by bilateral pes planus, or if not, (iii) permanently aggravated by bilateral pes planus.  Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A complete rationale must be provided for any opinion offered. The examiner's attention is directed to an October 2009 VA medical record indicating that the Veteran had a history of multiple falls.

It should be noted that the Veteran was competent to attest to matters of which he had first-hand knowledge, including observable symptomatology.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

6.  If, and only if, a current disability of the left leg or knee is shown in any of the additional treatment records associated with the claims file, obtain a VA medical opinion from an appropriate clinician for a left leg or knee disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

For any diagnosed left leg or knee disorder found in the record during the appeal period, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder was (i) related to the Veteran's periods of active service, to include injury to the left leg from an accident in 1954 or 1955; (ii) caused by bilateral pes planus, or if not, (ii) permanently aggravated by bilateral pes planus?  Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A complete rationale must be provided for any opinion offered. 

It should be noted that the Veteran was competent to attest to matters of which he had first-hand knowledge, including observable symptomatology.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

7.  After the development requested has been completed, the AOJ should review the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

8.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


